PER CURIAM.
The employer/carrier appeals from a worker’s compensation order determining *1222the compensability of Appellee’s injuries and awarding him ten percent (10%) permanent partial disability of the lower left extremity. Appellee, in turn, cross-appeals the Deputy Commissioner’s determination of his average weekly wages and resultant compensation rate. We affirm as to the issues on appeal and reverse on the cross-appeal. Since Appellee had been employed less than thirteen weeks and there is no evidence of a similar employee’s wages, the calculation of Appellee’s average weekly wage should be based on the full-time weekly wages, including overtime, for the weeks that he did work. Section 440.14(4), Florida Statutes (1977); See Imperial Frame Corp. v. Santos, IRC Order 2-3043 (October 13, 1976). Our review of the record reveals an average weekly wage of $176.81 and a weekly compensation rate of $106.09.
Accordingly, the Deputy Commissioner’s order is modified to reflect an average weekly wage of $176.81 and a resultant weekly compensation rate of $106.09. Otherwise, the order is AFFIRMED.
ROBERT P. SMITH, Jr. and THOMPSON, JJ., and LILES, WOODIE A., Associate Judge (Retired), concur.